DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 17-21, drawn to a glass, classified in C03C 3/085.
II. Claims 9-13 and 16, drawn to a fiber, classified in C03C 13/00.
III. Claim 27, drawn to a method of making a fiber, classified in C03B 37/02.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a glass substrate and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the glass batch can be used to form a substrate by a down draw method.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the glass fiber can be made by a materially different process such as fiber drawing.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Chrystal Tomblyn on 16 March 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 17-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13, 16, and 27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, 

Priority
The instant application is a continuation of 15/408,946 filed 18 January 2017, which is a divisional application of 13/365,690 filed 3 February 2012, which is a continuation-in-part of 12/534,490 filed 3 August 2009. The subject matter of the instant claims is not fully supported back to the 12/534,490 application; however, the subject matter of the instant application is fully supported by the 13/365,590 application. Therefore, the effective filing date is 3 February 2012.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 30 March 2020 has been considered by the Examiner.

Drawings
	The original drawings received on 28 June 2019 are accepted by the Examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 is objected to for the phrase alkali oxide. The proper terminology is alkali metal oxide 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 17 is rendered indefinite since the ratio of R2O/RO cannot be as low as 0.15 based on the earlier limitations where SiO2 is 53-64, Al2O3 is 8-12, and R2O is 8.5-18. Based on those ranges, the most the metal oxide (RO) content could be is 30.5 weight % when SiO2 is 53, Al2O3 is 8, and R2O is 8.5. The lowest possible ratio value occurs when the R2O content is at its lowest and the RO is at the highest; therefore, the lowest R2O/RO value would be (8.5/30.5)= 0.28. 
Claim 18 is rendered indefinite since the RO component cannot be as high as 31 weight percent. The highest it can be is 30.5. See above indefinite rejection.

Claim Interpretations
Independent claim 1 and the claims that depend from it: claims 2-8 and 17-21 are directed towards a glass composition. Claim 1 defines the glass composition in terms of its batch components. Therefore, claim 1 defines the product by how the product was made.  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of a glass that comprises some amount of SiO2, Al2O3, and sodium (Na2O).  The source of the original starting materials of the batch does not materially affect the resultant glass except in terms of what the resultant glass composition must comprise. For example, a glass made from perlite would be equivalent to a glass that was made from refined raw materials comprising SiO2, Al2O3, Na2O, K2O, and the other minor components. Dependent claims 17-21 define the glass in terms of the glass’s compositional components.
  t5hals comprising SiOat masbe equivalent to a glass that mas the resultant glass composition must comprise the those compon
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



	Claims 1-8 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lewis, U.S. Patent U.S. 4,764,487.
Lewis discloses a glass fiber having the following glass composition in terms of weight percentages: SiO2 40-65, Al2O3 4-11, Na2O 6-20, K2O 0-7, MgO 5-8, CaO 6-17, and Fe2O3 4-12.  See Abstract and the entire specification, specifically, column 1, line 62 to column 2, line 2. Lewis discloses that the glass has a fiber forming temperature of 1204-1260 °C and a melting temperature of 2600-2900 °F (1426-1593 °C). See column 2, lines 6-10 and column 3, lines 12-17.  The compositional and property ranges of Lewis are sufficiently specific to anticipate the glass as recited in claims 1-8 and 17-21. See MPEP 2131.03. Furthermore, Lewis discloses Example 3, which anticipates the compositional ranges of claims 17-19 and Examples 4 and 5, which anticipate the compositional ranges of claims 17-20, 22, and 23. See column 4, lines 20-68. 
Claims 1-8 define the product by how the product was made.  Thus, claims 1-8 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of glass or a glass fiber.  The reference suggests such a product.  See column 1, line 62 to column 2, line 2 of Lewis.

	Claims 1-8 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tiede, U.S. Patent U.S. 3,008,841.
Tiede discloses a glass fiber having the following glass composition in terms of weight percentages: SiO2 55-80, Al2O3 3-12, Na2O 2-12, B2O3 11-14, MgO 0-5, CaO 0-8, F2 0-4, and Fe2O3 0-0.4.  See Abstract and the entire specification, specifically, column 1, line 45-55. The compositional ranges of Tiede are sufficiently specific to anticipate the glass as recited in claims 1-22. See MPEP 2131.03. Furthermore, Tiede discloses Example 1, which anticipates the compositional ranges of claims 17-19 and 21. See column 1, lines 59-71. 

Since the composition of the reference is the same as those claimed herein it follows that the glasses of Tiede would inherently possess the properties recited in claims 24-26. See MPEP 2112.
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

	Claims 1-8 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fechner et al., International Patent Publication WO 2011/035889 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(b).  However, for convenience, the column and line numbers of the English language equivalent US Patent Application Publication No. 2013/0059716 A1 will be cited below.
Fechner et al. disclose a glass having the following glass composition in terms of weight percentages: SiO2 49-69, B2O3 0-2 Al2O3 >4.7-15, Li2O 0-4, Na2O >10-18, K2O >0-8, MgO 0-6, CaO 5-<12, SrO 0-5, BaO 0-12, RO 5-19, F2 0-3, TiO2 0-10, ZrO2 0.5-9, CeO2 0-3, WO3 0-3, Bi2O3 0-3, and Fe2O3 0-0.5.  See Abstract and the entire specification, specifically, paragraph [0015]. The compositional ranges of Fechner et al. are sufficiently specific to anticipate the glass as recited in claims 1-8 and 17-21. See MPEP 2131.03. Furthermore, Fechner et al. discloses Example A2 and A5, which anticipate the compositional ranges of claims 17- 21 and Example A3, which anticipate the compositional ranges of claims 17, 18, and 21 . See Table 2. 
Claims 1-8 define the product by how the product was made.  Thus, claims 1-8 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of glass.  The reference suggests such a product.  See paragraph [0015] of Fechner et al.

Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

	Claims 1-8 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maeda et al., U.S. Patent No. 6,297,182 B1.
Maeda et al. disclose a glass having the following glass composition in terms of weight percentages: SiO2 45-65, B2O3 0.5-6 Al2O3 6-20, Na2O+K2O 7-15, MgO 2-5, CaO 1-10, SrO 0-6.5, BaO 0-2, RO 10-17, and ZrO2 0-7.  See Abstract and the entire specification, specifically, column 2, lines 15-29. The compositional ranges of Maeda et al. are sufficiently specific to anticipate the glass as recited in claims 1-8 and 17-21. See MPEP 2131.03. Furthermore, Maeda et al. discloses Example 8, 9, 12, and 14, which anticipate the compositional ranges of claims 17- 21 and Example 10 and 13, which anticipates the compositional ranges of claims 17-21 . See Table 1. 
Claims 1-8 define the product by how the product was made.  Thus, claims 1-8 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure of glass.  The reference suggests such a product.  See paragraph [0015] of Fechner et al.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Maeda would inherently possess the properties recited in claims 24-26. See MPEP 2112.
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,593,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
26 March 2022